Cureton, Judge
(concurring):
I concur with the result reached by the majority. I agree, however, with Cleland’s claim that the August 12, 1992 amended Order is void for lack of jurisdiction by the special referee.
Rule 60(a) SCRCP provides that a clerical error may be corrected by the trial court during the pendency of an appeal only with leave of the appellate court. The August 12th, 1992 Order was issued during the pendency of an appeal to the Supreme Court and is therefore void.11 would, nevertheless, hold that Cleland is not prejudiced by the issuance of the August 12th Order inasmuch as the special referee issued a second amended Order on June 11, 1993 which reconfirmed the August 12th, 1992 Order. The June 11,1993 Order was issued after the appeal had been dismissed and the trial court had again assumed jurisdiction. Moreover, the June 11 Order was issued after notice to Cleland. For the foregoing reasons, I think the result reached by the majority is correct.

 The case was on appeal from July 28,1992 to October 15,1992.